Filed
                                                                                                Washington State
                                                                                                Court of Appeals
                                                                                                 Division Two

                                                                                               November 7, 2017




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                             DIVISION II
    In the Matter of                                                      No. 49891-0-II
    the Personal Restraint of

    JONATHAN LEVI DUNN,



                                                                   UNPUBLISHED OPINION



          MELNICK, J. — Jonathan Dunn seeks relief from personal restraint resulting from his 2013

convictions for two counts of unlawful possession of a controlled substance with intent to deliver,

each with school bus route stop and firearm sentencing enhancements, two counts of unlawful

possession of a controlled substance, one count of unlawful possession of marijuana, and one count

of unlawful possession of a firearm in the first degree.1 We grant the petition in part and deny the

remainder.

          First, Dunn argues that the trial court abused its discretion “in giving Petitioner an exceptional

sentence for a prior possession charge that included a non-existent firearm conviction.” Personal

Restraint Pet. at 6. But Dunn received a standard range sentence. We assume that he is referring to

his firearm sentencing enhancements.




1
 We issued the mandate of Dunn’s direct appeal on November 17, 2015, making his November
17, 2016 petition timely filed. RCW 10.73.090(3)(b).
No. 49891-0-II


          Under RCW 9.94A.533(3)(b), if an offender was armed with a firearm during the commission

of a class B felony, the trial court is required to impose an additional three years of confinement,

consecutive to the base sentence and other firearm enhancements. But if the offender has a prior

conviction that had a deadly weapon enhancement, then the current firearm enhancement is doubled

under RCW 9.94A.533(3)(d).

          Dunn has a prior conviction for first degree robbery that had a deadly weapon enhancement.

In that case, the deadly weapon was a knife. Dunn appears to think that the doubling statute applies

only if the prior conviction was for a crime committed with a firearm. He is mistaken. The doubling

statute applies whether the deadly weapon was a firearm or something other than a firearm.

          Second, Dunn argues that he received ineffective assistance of counsel when his counsel did

not argue the above issue in the trial court. But he shows no deficient performance; therefore, he does

not show ineffective assistance of counsel. State v. McFarland, 127 Wash. 2d 322, 335-36, 899 P.2d
1251 (1995); Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984).

          Third, Dunn argues that the trial court erred in running his two 24-month school bus route

stop sentence enhancements consecutive to each other. The State concedes that to the extent it

believed it was required by RCW 9.94A.533(6) to run the school bus route stop sentence

enhancements consecutive to each other, it was mistaken. State v. Conover, 183 Wash. 2d 706, 718-

19, 355 P.3d 1093 (2015). We accept the State’s concession and remand for resentencing under

Conover.

          Fourth, Dunn argues that the prosecutor engaged in misconduct when it did not provide

photographs, which he believes were exculpatory, until the morning of trial. But Dunn did not


                                                   2
No. 49891-0-II


object to the late disclosure of the photographs or seek a continuance because of the late disclosure.

Dunn does not meet his burden of showing prosecutorial misconduct.

        Finally, Dunn argues that he received ineffective assistance of counsel when his counsel

did not interview police witnesses, examine the truck where the evidence was seized, or interview

a defense witness until the last minute. We strongly presume that trial counsel’s performance was

reasonable. State v. Grier, 171 Wash. 2d 17, 42, 246 P.3d 1260 (2011). Dunn does not demonstrate

that his counsel engaged in these actions, the results of his trial probably would have been different.

Thus, he does not demonstrate that he received ineffective assistance of counsel. McFarland, 127
Wash. 2d at 335-36.

        We grant Dunn’s petition in part and remand to the trial court for resentencing as to the

school bus route stop enhancements. In all other regards, we deny the petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      MELNICK, J.
 We concur:



 WORSWICK, J.




 MAXA, A.C.J.




                                                  3